      Case 2:14-cv-01986-ILRL-JVM Document 178 Filed 12/23/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

ROGER D. MAGEE                      *                 CIVIL ACTION NO.: 14-01986
                                    *
VERSUS                              *                 JUDGE (SECTION “B”)
                                    *                 IVAN L.R. LEMELLE
WALTER P. REED, ET AL               *
                                    *                 MAGISTRATE (1):
                                    *                 JANET VAN MEERVELD
* * * * * * * * * * * * * * * * * * *

               OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO
               DEPOSE WALTER REED IN HIS INDIVIDIUAL CAPACITY

       MAY IT PLEASE THE COURT:

       Defendant, Walter Reed in his Individual Capacity opposes the plaintiff’s Motion for

Leave to Depose Walter Reed who is in a Federal Correctional Institution in Morgantown, West

Virginia.

                                           Background

       Walter Reed was the District Attorney of St. Tammany and Washington Parishes until

January 15, 2015. The instant lawsuit was brought in 2014, during media coverage of a federal

investigation into Walter Reed’s campaign funding, related IRS violations and other unrelated

matters as to the St. Tammany Hospital Board of Directors.

       The lawsuit sought to take advantage of the media coverage of the Reed’s criminal

investigation and proceedings, and suggested that because the plaintiff, Roger Magee may have

talked to the FBI in 2010 about Rev. Jerry Cox, (a supporter of Walter Reed), that somehow, as a

reprisal, Cox and Walter Reed engineered a “DA Hold” to keep Roger Magee in jail after his

arrest for failure to pay child support. In truth and fact, the reasons for Magee’s inability to make

bond was not a “DA hold”, but a $30,000.00 plus Child Support Order for which Magee was in



                                                 1
       Case 2:14-cv-01986-ILRL-JVM Document 178 Filed 12/23/19 Page 2 of 8



                                               1
arrears. It was Mr. Magee’s ex-wife                who called the Sheriff’s Office when Magee re-entered

Louisiana, not any directive by Walter Reed. The resulting bond proceedings 2are primarily

governed by the Courts, not the D.A.’s office.

         Reed had no discussions with anyone in the Sheriff’s office regarding Magee’s

arrest/incarceration or a “D.A. Hold”: Depo Tr. Of Sheriff Randy “Country” Seal (12/6/16)

at 41:2-6: “(Q) At any time, have you ever spoken to Walter Reed about Roger Magee? (A) No.

(Q) Never? (A) Never.” Also see Seals Tr. at 47:9-21: “(Q) At any point in time while he was

incarcerated, did you receive information that he was being held subject to a DA Hold?” – “No”.

         During the deposition of Roger Magee, he denied ever having any personal conversations

with Walter Reed.3 He attributed the source of his “free speech retaliation” allegation to

comments by Rev. Jerry Cox. During Rev. Cox’s deposition,4 Cox denied ever asking to Walter

Reed to take any action against Roger Magee. Cox TR (10/22/19) at p 127.

         Finally, Magee in his deposition admitted that he had no knowledge of wrong doing by

Walter Reed. “Other than lawsuit referral.” (But such referrals are legal) Magee Tr. Vol. II

(10/3/20) at p. 140:18-22 below:

(Q)…Okay. And just in summary, you didn’t have any knowledge of any criminal activity –
we’ll talk to the lawsuits – about Walter Reed other than what you suggest about the law –
lawsuit splits? (A)…That is correct. (Emphasis added)

1
  Crystal Taylor is the ex-wife, who overheard her children discussing that Magee was in town, called the Sheriff’s
office because she knew there was a pending arrest warrant and nearly $40K in child support arrearages that were
due. See Depo Tr. Crystal Taylor (8/26/19) at 37:4-38:21:
(A) After Hurricane Katrina, McGee moved to Arkansas, and he never paid child support... “I’d call the sheriff’s
department, he’s here, he’s in Louisiana.”
2
  La. Code Crim. Proc. arts.333 and 338 (2014), as noted by Hon. Judge Ivan L.R. Lemele in Rec.Doc. 49, at p. 22
of 25… “the law is clear that the magistrates have the authority to fix bail, see La. Code Crim. Proc. Art.333”, …
this Court finds there to be no law or evidence of fact to suggest that Defendant Seal is even indirectly related to the
denial of Plaintiff’s bail.
3
  Magee Tr. Vol. II (10/3/19) at 130:8-133:8. “Never had a phone call with him” (p. 130), “never had a one-on-one
meeting” (p. 131), etc.
4
  (Q)… In fact, correct me if I’m wrong, you hadn’t spoken to Walter Reed about Roger Dale Magee’s arrest in
2014 until after this lawsuit was filed; is that correct? (A).. Yeah. We had no conversation about that. (A) Never
heard of that…Cox Tr. At p. 19:12-20 of his depo.


                                                           2
      Case 2:14-cv-01986-ILRL-JVM Document 178 Filed 12/23/19 Page 3 of 8




In truth and fact, from Walter Reed’s standpoint, (1) he has never talked with Mr. Magee, (2) he

has never talked with Rev. Cox about Mr. Magee (3) he denies that there was any such thing as

“DA Hold” and certainly “no hold”5 was used as a retaliation against Mr. Magee for talking with

the FBI and (4) he was never aware that Magee even talked to the FBI in 2010. (Query: So how

could reprisal action have even occurred?)

               A. Walter Reed’s Criminal Case is Totally Unrelated to Roger Magee

        Undersigned counsel for Walter Reed also was his counsel for the criminal investigation

and trial of Walter Reed. At no time did Mr. Magee’s name, or any of FBI “302s” of Magee or

other FBI statements by Magee surface during the criminal prosecution. Mr. Magee was never

given immunity as a witness against Walter Reed by Federal authorities, nor was he ever on a

Government Witness List. This is not a situation where Magee was a “cooperative witness” who

could be the subject of some type of reprisal action.

        In effect, the plaintiff in this case merely tries to weave a web of conspiracy based on

media coverage of Walter Reed’s criminal case, which has nothing to do with Roger Magee.

There is no proof that Walter Reed ever knew anything about Roger Magee’s alleged prior

contact with the FBI, if it did even occur. Eighty thousand documents were marshalled by the

U.S. Attorney’s Office in the criminal prosecution of Walter Reed, and none of them deal with

Roger Magee. Nor is there in existence a FBI 302 of Roger Magee’s discussion which, according

to Magee, occurred by phone five years earlier.




5
 Depo Tr. Of Chief Criminal Deputy Michael W. Haley, Sr. (12/5/16) at 41:15-42:5 (Q) At some point in time, did
you ever hear of the term “DA Hold” with respect to Roger Magee? (A) I don’t know what that is…


                                                      3
      Case 2:14-cv-01986-ILRL-JVM Document 178 Filed 12/23/19 Page 4 of 8



II.    LAW AND ARGUMENT

       A.      Rule 6(b) Standard

       Under Rule 6(b)(1), (2) and (3): if the deponent is confined, the Court need not grant

leave to depose an incarcerated witness if: (1) the deposition would be unreasonably cumulative

and duplicative to the parties seeking deposition; (2) the mover had ample opportunity to obtain

the information and (3) the burden or expense of the deponent outweighs its likely benefit.

       As to all three grounds, the Motion should be denied.

                                   (1) Unreasonably Cumulative

       There is no evidence thus far in the deposition process which show that Walter Reed, as

the District Attorney, ever talked with Roger Magee, knew of Roger Magee’s existence, or even

was aware that Magee had talked with the FBI. Plaintiff attorney merely attempts to set up a

deposition with the former District Attorney who is incarcerated to show he is incarcerated.

       Since plaintiff lawsuit referrals are legal and that is the only information given to the FBI,

relative to Walter Reed, there is no question Walter Reed’s actions were legal.

                                (2) Ample Opportunity in the Past

       McGee had ample opportunity before Walter Reed’s incarceration which was May 23,

2019 to seek Reed’s deposition. This case was filed in 2014. Reed was convicted in 2016 and

was free on bond for three years until May 2019. The Discovery Cutoff in this case is on 1/3/20.

Magee had a year to take Walter’s deposition between August 2014 and August 2015, when all

claims against Reed in both capacities were dismissed (Rec. Doc. 37). Magee had 5 months to

take Walter’s deposition between when certain claims were remanded via Magee v. Reed, 912

F.3d 920 (5th Cir.1/8/19) and Reed’s incarceration on 5/23/19; Magee has propounded no written

discovery to Walter Reed. Magee’s motion is the last ditch effort to seek to expand or extend the



                                                 4
      Case 2:14-cv-01986-ILRL-JVM Document 178 Filed 12/23/19 Page 5 of 8



deadlines set forth in the Scheduling Order (Rec. Doc. 150) to the prejudice of the other parties

who are trying to comply with the deadlines set therein, most notably the February 5 deadline by

which all dispositive motions must be heard thereby requiring any such motions to be filed no

later than 1/21/20.

                                      (3) Overly Burdensome

       Undersign counsel has absolutely no control over what the Morgantown facility permits

or what accommodations may be permitted or provided.

       Even if such arrangements were to be ordered by the Court, the facility would have to be

contacted in sufficient time to make arrangements for any type of accommodation, provided, the

Bureau of Prisons even allows such an accommodation. Plaintiff counsel suggests alternative

means for a deposition at a Bureau of Prisons facility which are not practicable. Such Bureau of

Prisons facility is not designed to accommodate a civil video deposition process.

       Finally, the burden and expense of the deposition outweighs the likely benefits primarily

because in effect the plaintiff seeks to add the burden of expense of a deposition in a Bureau of

Prisons institute (Morgan Town, West Virginia) over 9 hours of travel time away from this

jurisdiction. To require all the various counsels in this case to attend a deposition in West

Virginia would be overly burdensome under Section 3, and certainly is outweighed by the likely

benefits.

       Additionally undersigned has had difficulty communicating with his client and preparing

him for any deposition.

       B.      Walter Reed’s Medical Issues Prevent a Deposition at
               This Time in West Virginia

       Walter Reed’s counsel also opposed the deposition based on medical issues Walter Reed

faces. In effect, before his reporting date, he developed prostate cancer which had advanced to a


                                                5
        Case 2:14-cv-01986-ILRL-JVM Document 178 Filed 12/23/19 Page 6 of 8



degree that the entire prostate had to be removed. The treating physicians indicated that, after its

removal he should have radiation treatments starting in August and September 2019.

Unfortunately, such radiation treatment was delayed and is supposed to commence in January

2020.

         The medical records can be made available to the Court and to opposing counsel with a

protective order to confirm his cancer condition. Undersigned counsel is seeking additional

medical information from the Morgantown facility as to when the radiation treatment is to

commence. Because Reed’s situation is not stabilized, radiation has not commenced.

         There are additional complications in his medical condition as it relates to an automobile

accident in February 2019, several weeks before his reporting date. This injury likewise has

caused discomfort and required medication.

         C.     Potential for Early Release to Home Incarceration

         Walter Reed’s four year sentence has been reduced by certain programs to 27 months

with a release date of October 2021. Additionally, the First Step Act can further reduce his

sentence where he could be eligible for release. Undersign Counsel will be filing for early

release from confinement under the First Step Act, in that Reed is (1) over 60 years old; (2)

suffers from severe medical issues; (3) will not be a risk of future criminal action and (4) can

complete his sentence in-home incarceration. Also Reed will be eligible for home confinement

during his last six months where a deposition could occur.




                                                 6
      Case 2:14-cv-01986-ILRL-JVM Document 178 Filed 12/23/19 Page 7 of 8




                                         CONCLUSION

        In the absence of any information, from any of the depositions or documents reflecting

that (1) Walter Reed directly or indirectly threatened Roger Magee or in any way communicated

with him; (2) Walter Reed directed anyone in his office to impose a “DA” hold on Magee, the

Motion should be denied. The present record reflects no one ever received communication from

Walter Reed directing them to “put a DA hold” on Roger Magee. The ordinary and normal bond

process was the reason for his continued incarceration, not a District Attorney directive.

        The deposition of Walter Reed is (1) unreasonable cumulative; (2) there was ample

opportunity in the past to take the deposition; and (3)such a deposition while Reed is confined

would be very burdensome. Finally, Reed’s medical condition does not allow for a deposition at

this time.

        The instant Motion should be denied.

                                                     Respectfully submitted,

                                                     HAILEY, MCNAMARA, HALL,
                                                     LARMANN & PAPALE, LLP


                                               By:   /s/ Richard T. Simmons, Jr.____________
                                                     RICHARD T. SIMMONS, JR. (#12089)
                                                     1 Galleria Blvd., Suite 1400
                                                     Metairie, Louisiana 70001
                                                     Phone:          (504) 836-6500
                                                     Facsimile:      (504) 836-6565
                                                     Counsel for Defendant, Walter P. Reed,
                                                     In his individual official capacity




                                                 7
      Case 2:14-cv-01986-ILRL-JVM Document 178 Filed 12/23/19 Page 8 of 8



                                 CERTIFICATE OF SERVICE

       I do hereby certify that on December 23rd, 2019 a copy of the foregoing Defendant’s

Opposition to Plaintiff’s Motion for Leave to Depose Walter Reed in his Individual Capacity was

filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing

will be sent to all counsel of record by operation of the court’s electronic filing system.



                               By:     /s/ Richard T. Simmons, Jr._____________




                                                  8
